Petitioner, Grievance Committee, moves to indefi-
nitely suspend respondent from the practice of law pursuant to section 691.13 of the rules of this court (22 NYCRR 691.13). The petitioner submits letters from two physicians on the respondent’s present physical and mental condi*771tion, which lead this court to the conclusion that at present the respondent is incapacitated from continuing to practice law. By prior order of this court, dated December 5, 1980, in a disciplinary proceeding against respondent, the issues raised in the petition and answer thereto were referred to Honorable Salvatore T. De Matteo, as Special Referee to hear and to report. Under the present circumstances, respondent would be unable to participate in a formal disciplinary hearing. Respondent cross-moves (1) to bar the respondent from accepting any further clients without joining as cocounsel another duly admitted member of the Bar, to wit, Vincent R. Fontana, his counsel in these proceedings; and (2) that should respondent be suspended from the practice of law due to mental and/or physical disability, that any public notice thereof delete any reference to the pending disciplinary hearing against him. Petitioner’s motion is granted; respondent is suspended from the practice of law for an indefinite period of time and so too the disciplinary proceeding now pending against him, which shall remain suspended pending the further order of this court. Cross motion denied in all respects. Mollen, P.J., Hopkins, Titone, Gibbons and Rabin, JJ., concur.